     Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 1 of 20 Page ID #:1




 1 BRUCE D. CELEBREZZE, State Bar No. 102181
     bruce.celebrezze@clydeco.us
 2 BRIAN D. HARRISON, State Bar No. 157123
     brian.harrison@clydeco.us
 3 JASON J. CHORLEY, State Bar No. 263225
     jason.chorley@clydeco.us
 4 CLYDE & CO US LLP
     Four Embarcadero Center, Suite 1350
 5 San Francisco, California 94111
     Telephone: (415) 365-9800
 6 Facsimile: (415) 365-9801

 7 Attorneys for Plaintiff
     ARCH SPECIALTY INSURANCE COMPANY
 8

 9                                UNITED STATES DISTRICT COURT
10                            CENTRAL DISTRICT OF CALIFORNIA
11
                                                      COMPLAINT FOR REFORMATION
12 ARCH SPECIALTY INSURANCE                           AND REIMBURSEMENT
     COMPANY, a Missouri corporation,
13                                                    DEMAND FOR JURY TRIAL
                     Plaintiff,
14
                v.
15
     HYUNDAI ROTEM USA
16 CORPORATION, a Pennsylvania
     corporation; HYUNDAI ROTEM
17 COMPANY, a South Korean
     corporation; SOUTHERN
18 CALIFORNIA REGIONAL RAIL
     AUTHORITY dba METROLINK, a
19 California joint powers authority,

20                   Defendants.
21

22             COMES NOW plaintiff Arch Specialty Insurance Company (“Arch”), and for
23 its complaint against defendants Hyundai Rotem USA Corporation (“HRU”),

24 Hyundai Rotem Company (“HRC”), and Southern California Regional Rail

25 Authority dba Metrolink (“SCRRA”), alleges as follows:

26                                  JURISDICTION AND VENUE
27         1.        This court has original diversity jurisdiction pursuant to 28 U.S.C. §
28 1332 in that this is a civil action between citizens of different states and foreign

     5263362                                      1                                     Case No.
                           COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                               Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 2 of 20 Page ID #:2




                                                           1 countries in which the amount in controversy exceeds $75,000, exclusive of interest

                                                           2 and costs.

                                                           3         2.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)
                                                           4 because a substantial part of the events or omissions giving rise to the claim

                                                           5 occurred in this District.

                                                           6                                     THE PARTIES
                                                           7         3.    Arch is, and at all relevant times was, a corporation organized and
                                                           8 existing under the laws of the State of Missouri with its principal place of business

                                                           9 in the State of New Jersey. Arch conducts business in this District and has been

                                                          10 paying “claim expenses” for HRU, HRC, and SCRRA in connection with litigation

                                                          11 pending against those defendants in courts located within this District.
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12         4.    HRU is, and at all relevant times was, a corporation organized and
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13 existing under the laws of the State of Pennsylvania with its principal place of

                                                          14 business in the State of Pennsylvania. HRU conducts business in this District and

                                                          15 has demanded and received “claim expenses” from Arch in connection with

                                                          16 litigation pending against it in courts located within this District.

                                                          17         5.    HRC is, and at all relevant times was, a corporation organized and
                                                          18 existing under the laws of the country of South Korea with its principal place of
                                                          19 business in Seoul, South Korea, and a principal place of business in the United

                                                          20 States in the State of Pennsylvania. HRC conducts business in this District and has

                                                          21 demanded and received “claim expenses” from Arch in connection with litigation

                                                          22 pending against it in courts located within this District.

                                                          23         6.    SCRRA is a regional Joint Powers Authority organized and existing
                                                          24 pursuant to California Government Code § 6500, et seq., for the purpose of

                                                          25 operating a regional commuter rail system, Metrolink, and has its principal place of

                                                          26 business in Los Angeles County, California. SCRRA conducts business in this

                                                          27 District and has demanded and received “claim expenses” from Arch in connection

                                                          28 with litigation pending against it in courts located within this District.

                                                               5263362                                    2                                     Case No.
                                                                                 COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                               Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 3 of 20 Page ID #:3




                                                           1                               GENERAL ALLEGATIONS
                                                           2             A.   HRU’s Business and Insurance Program
                                                           3         7.       Arch is informed and believes and thereon alleges that HRU is in the
                                                           4 business of producing many different railway vehicles, such as electric multiple

                                                           5 units, high-speed trains, light rail vehicles, locomotives and passenger coaches used

                                                           6 primarily for municipal transit systems in the United States.

                                                           7         8.       Arch is informed and believes and thereon alleges that HRU contracts
                                                           8 with various municipal transit authorities to provide railcars for their commuter

                                                           9 transit systems.

                                                          10         9.       Beginning in or about 2006, Arch became HRU’s insurance provider
                                                          11 for its railcar contracts, and initially issued separate liability insurance policies –
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12 subject to all of their respective terms, conditions, definitions, limitations,
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13 exclusions, and endorsements – specific to each contract between HRU and a

                                                          14 municipal transit authority.

                                                          15       10.        Arch is informed and believes and thereon alleges that HRU entered
                                                          16 into a contract with SCRRA in 2006 to construct railcars, and that the railcars for the

                                                          17 SCRRA contract were assembled at a facility within this District.

                                                          18             B.   The 2012 Arch Policy
                                                          19       11.        On or about March 8, 2012 and March 12, 2012, HRU, through its
                                                          20 broker, Willis of New York, Inc. (“Willis”), requested from Arch a quote for a

                                                          21 renewal commercial general liability policy for its contracts with SCRRA and

                                                          22 another entity unrelated to SCRRA, respectively, and provided updated contract

                                                          23 information for HRU’s contracts to build railcars.

                                                          24       12.        Arch and HRU, through Willis, discussed changing from separate
                                                          25 policies for each railcar contract to a “wrap” program that wrapped all of the

                                                          26 contracts into a single liability policy.

                                                          27

                                                          28

                                                               5263362                                    3                                      Case No.
                                                                                   COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                               Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 4 of 20 Page ID #:4




                                                           1       13.       On or about May 8, 2012, Arch provided a draft quote to Willis for the
                                                           2 new “wrap” program. The quote provided for “Defense Costs Included in the

                                                           3 limits,” and “Defense Costs Included within the Retention.”

                                                           4       14.       On or about May 29, 2012, Arch provided a quote to HRU, through
                                                           5 Willis, for commercial general liability coverage for HRU encompassing HRU’s

                                                           6 contracts with SCRRA, and three other entities. The quote provided for “Defense

                                                           7 Costs Included in the limits,” and “Defense Costs Included within the Retention.”

                                                           8       15.       On or about May 31, 2012, HRU, through Willis, requested that Arch
                                                           9 bind coverage pursuant to the May 29, 2012 quote with the exception of the

                                                          10 contracts unrelated to SCRRA. On or about June 6, 2012, Arch bound coverage for

                                                          11 an insurance policy to be issued to named insured Hyundai Rotem USA Corporation
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12 with an inception date of June 1, 2012. Arch issued revised binders on June 18,
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13 2012, and June 19, 2012. Each of the binders provided for “Defense Costs Included

                                                          14 in the limits,” and “Defense Costs Included within the Retention.”

                                                          15       16.       Arch issued a Commercial General Liability and Self-Insured Retention
                                                          16 policy no. RGL0050351-00 to named insured Hyundai Rotem USA Corporation for

                                                          17 the policy period June 1, 2012 to June 1, 2013 (the “2012 Arch Policy”). The 2012

                                                          18 Arch Policy contained numerous forms and provisions, including form 00 RGL0032
                                                          19 00 03 08. The 2012 Arch Policy includes an Additional Insured - Designated Entity

                                                          20 Endorsement naming SCRRA as an additional insured, and a separate endorsement

                                                          21 naming HRC as an additional insured.

                                                          22       17.       The declarations page of the 2012 Arch Policy as well as the top of the
                                                          23 Commercial General Liability Coverage Form stated in bold uppercase, in part:

                                                          24             “CLAIM EXPENSES” REDUCE THE LIMITS OF INSURANCE
                                                          25             THIS POLICY IS WRITTEN ON AN OCCURRENCE BASIS.
                                                          26             THE LIMIT OF INSURANCE AVAILABLE TO PAY FOR
                                                          27             DAMAGES WILL BE REDUCED BY AMOUNTS INCURRED
                                                          28             FOR ‘CLAIM EXPENSES”. . .
                                                               5263362                                    4                                   Case No.
                                                                                  COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                               Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 5 of 20 Page ID #:5




                                                           1                                             *    *     *
                                                           2       18.           Under the section for Defense, Settlement and Investigation of Claims
                                                           3 and “Suits” and “Claim Expenses” - Coverage A and B, the 2012 Arch Policy

                                                           4 provides, in part:

                                                           5             2.      We will pay “claim expenses” which are incurred after the
                                                           6             insured has exhausted its “Self-Insured Retention”, but only if we
                                                           7             received written notice of these “claim expenses” before they were
                                                           8             incurred. Where we control the defense, we are responsible for all
                                                           9             “claim expenses” in excess of the “Self-Insured Retention” provided
                                                          10             any such “claim expenses” will reduce the Limits of Insurance. . . .
                                                          11             Any defense and/or interest will reduce the Limits of Insurance. . . .
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12                                             *    *     *
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13       19.           Under Section III - “Self-Insured Retention” and Limits of Insurance,
                                                          14 the 2012 Arch Policy provides, in part:

                                                          15             5. The General Aggregate Limit is the most we will pay for the sum of:
                                                          16                  a. Medical expenses under Coverage C;
                                                          17                  b. Damages and “claim expenses” under Coverage A, except damages
                                                          18                     because of “bodily injury” or “property damage” included in the
                                                          19                     “products-completed operations hazard”; and
                                                          20                  c. Damages and “claim expenses” under Coverage B.
                                                          21             6. The Products-Completed Operations Aggregate Limit is the most we will
                                                          22                  pay under Coverage A for damages and “claim expenses” because of
                                                          23                  “bodily injury” and “property damage” included in the “products-
                                                          24                  completed operations hazard”.
                                                          25             7. Subject to 2. above, the Personal and Advertising Injury Limit is the most
                                                          26                  we will pay under Coverage B for the sum of all damages and "claim
                                                          27                  expenses" because of all "personal and advertising injury" sustained by
                                                          28                  any one person or organization.
                                                               5263362                                          5                                  Case No.
                                                                                      COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                               Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 6 of 20 Page ID #:6




                                                           1             8. Subject to 2. or 3. above, which applies, the Each Occurrence Limit is the
                                                           2                most we will pay for the sum of:
                                                           3                a. Damages and “claim expenses” under Coverage A; and
                                                           4                b. Medical expenses under Coverage C
                                                           5                because of all “bodily injury” and “property damage” arising out of any
                                                           6                one “occurrence”.
                                                           7             9. Subject to 5. above, the Damage To Premises Rented To You Limit is the
                                                           8                most we will pay under Coverage A for damages and "claim expenses"
                                                           9                because of "property damage" to any one premises, while rented to you, or
                                                          10                in the case of damage by fire, while rented to you or temporarily
                                                          11                occupied by you with permission of the owner.
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12                                                *       *   *
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13       20.         Under Section V - Definitions, the 2012 Arch Policy defines “claim
                                                          14 expenses” as:

                                                          15             4. “Claim expenses” means expenses incurred in the investigation,
                                                          16                defense, or settlement of a claim or “suit” including, but not
                                                          17                limited to:
                                                          18                a. Reasonable attorneys’ fees for claims or “suits”.
                                                          19                b. Other costs and other items of expense, including, but not
                                                          20                   limited to:
                                                          21                   (1) Costs for expert and other witnesses during investigation of
                                                          22                      claims or “suits” at trials or hearings, stenographic costs and
                                                          23                      costs of copies of documents and transcripts; and
                                                          24                   (2) Expert or consultant fees and expenses relating to the
                                                          25                      defense of any claims or “suit”.
                                                          26                c. Up to $250 for cost of bail bonds required because of an
                                                          27                   accident or traffic law violations arising out of the use of any
                                                          28

                                                               5263362                                          6                                   Case No.
                                                                                     COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                               Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 7 of 20 Page ID #:7




                                                           1                     vehicle to which this insurance applies. We are under no
                                                           2                     obligation to furnish said bail bonds.
                                                           3                  d. The cost of appeal bonds and bonds to release attachments
                                                           4                     within the applicable limit of insurance, but we do not have to
                                                           5                     furnish the bonds or provide security for such bonds.
                                                           6                  e. All court costs levied against the insured in the “suit”.
                                                           7                                              *    *   *
                                                           8             C.      The 2013 Arch Policy
                                                           9       21.           On or about May 7, 2013, HRU informed Arch that its new broker of
                                                          10 record was Marsh USA, Inc. (“Marsh”).

                                                          11       22.           On or about May 14, 2013, HRU, through Marsh, requested a quote for
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12 a renewal policy, and provided updated contract information for HRU’s contracts to
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13 build railcars.

                                                          14       23.           On or about May 31, 2013, Arch provided a renewal business quote to
                                                          15 HRU, through Marsh, for commercial general liability self-insured retention

                                                          16 coverage for Hyundai. The quote provided for “Defense Costs Included in the

                                                          17 limits,” and “Defense Costs Included within the Retention.”

                                                          18       24.           On or about May 31, 2013, HRU, through Marsh, requested that Arch
                                                          19 bind coverage pursuant to the May 31, 2013 quote. On or about May 31, 2013,

                                                          20 Arch bound coverage for the policy with an inception date of June 1, 2013. Arch

                                                          21 issued revised binders on August 23, 2013, and August 28, 2013. Each of the

                                                          22 binders provided for “Defense Costs Included in the limits,” and “Defense Costs

                                                          23 included within the Retention.”

                                                          24       25.           Arch issued a Commercial General Liability and Self-Insured Retention
                                                          25 policy no. RGL0050351-01 to named insured Hyundai Rotem USA Corporation for

                                                          26 the policy period June 1, 2013 to June 1, 2014, with the period extended by

                                                          27 endorsement to June 13, 2014 (the “2013 Arch Policy”). The 2013 Arch Policy

                                                          28 contained numerous forms and provisions, including form 00 RGL0032 00 03 08.

                                                               5263362                                         7                                   Case No.
                                                                                       COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                               Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 8 of 20 Page ID #:8




                                                           1 The 2013 Arch Policy includes an Additional Insured - Designated Entity

                                                           2 Endorsement naming SCRRA as an additional insured, and a separate endorsement

                                                           3 naming HRC as an additional insured.

                                                           4       26.          The declarations page of the 2013 Arch Policy as well as the top of the
                                                           5 Commercial General Liability Coverage Form stated in bold uppercase, in part:

                                                           6             “CLAIM EXPENSES” REDUCE THE LIMITS OF
                                                           7             INSURANCE
                                                           8             THIS POLICY IS WRITTEN ON AN OCCURRENCE BASIS.
                                                           9             THE LIMIT OF INSURANCE AVAILABLE TO PAY FOR
                                                          10             DAMAGES WILL BE REDUCED BY AMOUNTS INCURRED
                                                          11             FOR ‘CLAIM EXPENSES”. . .
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12                                            *   *    *
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13       27.          Under the section for Defense, Settlement and Investigation of Claims
                                                          14 and “Suits” and “Claim Expenses” - Coverage A and B, the 2013 Arch Policy

                                                          15 provides, in part:

                                                          16             2.     We will pay “claim expenses” which are incurred after the
                                                          17             insured has exhausted its “Self-Insured Retention”, but only if we
                                                          18             received written notice of these “claim expenses” before they were
                                                          19             incurred. Where we control the defense, we are responsible for all
                                                          20             “claim expenses” in excess of the “Self-Insured Retention” provided
                                                          21             any such “claim expenses” will reduce the Limits of Insurance. . . .
                                                          22             Any defense and/or interest will reduce the Limits of Insurance. . . .
                                                          23                                            *   *    *
                                                          24       28.          Under Section III - “Self-Insured Retention” and Limits of Insurance,
                                                          25 the 2013 Arch Policy provides, in part:

                                                          26             5. The General Aggregate Limit is the most we will pay for the sum of:
                                                          27                  a. Medical expenses under Coverage C;
                                                          28

                                                               5263362                                       8                                    Case No.
                                                                                      COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                               Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 9 of 20 Page ID #:9




                                                           1                b. Damages and “claim expenses” under Coverage A, except damages
                                                           2                   because of “bodily injury” or “property damage” included in the
                                                           3                   “products-completed operations hazard”; and
                                                           4                c. Damages and “claim expenses” under Coverage B.
                                                           5             6. The Products-Completed Operations Aggregate Limit is the most we will
                                                           6                pay under Coverage A for damages and “claim expenses” because of
                                                           7                “bodily injury” and “property damage” included in the “products-
                                                           8                completed operations hazard”.
                                                           9             7. Subject to 2. above, the Personal and Advertising Injury Limit is the most
                                                          10                we will pay under Coverage B for the sum of all damages and "claim
                                                          11                expenses" because of all "personal and advertising injury" sustained by
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12                any one person or organization.
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13             8. Subject to 2. or 3. above, which applies, the Each Occurrence Limit is the
                                                          14                most we will pay for the sum of:
                                                          15                a. Damages and “claim expenses” under Coverage A; and
                                                          16                b. Medical expenses under Coverage C
                                                          17                because of all “bodily injury” and “property damage” arising out of any
                                                          18                one “occurrence”.
                                                          19             9. Subject to 5. above, the Damage To Premises Rented To You Limit is the
                                                          20                most we will pay under Coverage A for damages and "claim expenses"
                                                          21                because of "property damage" to any one premises, while rented to you, or
                                                          22                in the case of damage by fire, while rented to you or temporarily
                                                          23                occupied by you with permission of the owner.
                                                          24                                                *       *   *
                                                          25       29.         Under Section V - Definitions, the 2013 Arch Policy defines “claim
                                                          26 expenses” as:

                                                          27

                                                          28

                                                               5263362                                          9                                Case No.
                                                                                     COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                            Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 10 of 20 Page ID #:10




                                                           1             4. “Claim expenses” means expenses incurred in the investigation,
                                                           2                  defense, or settlement of a claim or “suit” including, but not
                                                           3                  limited to:
                                                           4                  a. Reasonable attorneys’ fees for claims or “suits”.
                                                           5                  b. Other costs and other items of expense, including, but not
                                                           6                     limited to:
                                                           7                     (1) Costs for expert and other witnesses during investigation of
                                                           8                        claims or “suits” at trials or hearings, stenographic costs and
                                                           9                        costs of copies of documents and transcripts; and
                                                          10                     (2) Expert or consultant fees and expenses relating to the
                                                          11                        defense of any claims or “suit”.
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12                  c. Up to $250 for cost of bail bonds required because of an
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13                     accident or traffic law violations arising out of the use of any
                                                          14                     vehicle to which this insurance applies. We are under no
                                                          15                     obligation to furnish said bail bonds.
                                                          16                  d. The cost of appeal bonds and bonds to release attachments
                                                          17                     within the applicable limit of insurance, but we do not have to
                                                          18                     furnish the bonds or provide security for such bonds.
                                                          19                  e. All court costs levied against the insured in the “suit”.
                                                          20                                                  *     *   *
                                                          21             D.      The 2014 Arch Policy
                                                          22       30.           On or about May 12, 2014, Arch received a renewal submission from
                                                          23 HRU’s insurance broker, Marsh, seeking a quote for a renewal general liability

                                                          24 insurance policy for HRU to incept June 1, 2014. The renewal submission

                                                          25 identified the existing contracts entered into by HRU to provide electric rail cars,

                                                          26 including a completed contract with SCRRA. The renewal submission also

                                                          27 requested, in bold, that the quote provide for “Defense Cost Included within Policy

                                                          28 Limits.”.

                                                               5263362                                         10                                     Case No.
                                                                                       COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                            Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 11 of 20 Page ID #:11




                                                           1       31.    On or about May 29, 2014, Arch provided a renewal business quote to
                                                           2 Marsh for commercial general liability self-insured retention coverage for HRU.

                                                           3 The quote provided for “Defense Costs Included in the limits,” and “Defense costs

                                                           4 erodes the SIR.”

                                                           5       32.    On or about May 30, 2014, Arch provided a revised renewal business
                                                           6 quote reflecting a railroad endorsement and other changes. The revised quote again

                                                           7 provided for “Defense Costs Included in the limits,” and “Defense costs erodes the

                                                           8 SIR.”

                                                           9       33.    On or about June 3, 2014, Arch provided a revised renewal business
                                                          10 quote reflecting a railroad endorsement and other changes. The revised quote again

                                                          11 provided for “Defense Costs Included in the limits,” and “Defense costs erodes the
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12 SIR.”
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13       34.    On or about June 13, 2014, HRU, through Marsh, requested that Arch
                                                          14 bind coverage pursuant to the June 3, 2014 quote. On or about June 16, 2014, Arch

                                                          15 bound coverage for the policy with an inception date of June 13, 2014, and endorsed

                                                          16 the 2013 Arch Policy to extend to June 13, 2014. The binder provided for “Defense

                                                          17 Costs Included in the limits,” and “Defense costs erodes the SIR.”

                                                          18       35.    Arch then issued commercial general liability self-insured retention
                                                          19 insurance policy No. GPP0057116-00 to HRC in effect from June 13, 2014 to June

                                                          20 13, 2015 (“the 2014 Arch Policy”). The 2014 Arch Policy includes an Additional

                                                          21 Insured - Designated Entity Endorsement naming SCRRA as an additional insured,

                                                          22 and a separate endorsement naming HRC as an additional insured.

                                                          23       36.    While the renewal quotes and policy binder state, and provide for
                                                          24 “Defense Costs Included in the limits,” and “Defense costs erodes the SIR,” the 2014

                                                          25 Arch Policy was mistakenly issued without language similar to the 2013 Arch

                                                          26 Policy providing that “claim expenses” would reduce the limits of insurance.

                                                          27 Neither HRU, Arch, or Marsh noticed or were otherwise aware of the error until on

                                                          28

                                                               5263362                                11                                    Case No.
                                                                                COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                            Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 12 of 20 Page ID #:12




                                                           1 or after February 4, 2020, when the mistake was brought to Arch’s attention by its

                                                           2 reinsurer, Hyundai Marine and Fire Insurance, an affiliate of HRU and HRC.

                                                           3       37.         The Declarations page of the 2014 Arch Policy, as issued, mistakenly
                                                           4 omitted a notice, as included in the prior policies, that “‘Claim Expenses’ Reduce

                                                           5 The Limits Of Insurance.”

                                                           6       38.         The insuring agreement of the 2014 Arch Policy, as issued, provides, in
                                                           7 part:

                                                           8             SECTION I - COVERAGES
                                                           9             BODILY INJURY, PROPERTY DAMAGE, PERSONAL AND
                                                          10             ADVERTISING INJURY
                                                          11             1. Insuring Agreement
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12             a. We will pay those sums in excess of the “Self-Insured Retention”
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13                that the insured becomes legally obligated to pay as damages
                                                          14                because of “bodily injury”, “property damage”, or “personal and
                                                          15                advertising injury” to which this insurance applies. But the amount
                                                          16                we will pay for damages is limited as described in SECTION III –
                                                          17                LIMITS OF INSURANCE.
                                                          18             No other obligation or liability to pay sums or perform acts or services
                                                          19             is covered unless explicitly provided for under the
                                                          20             SUPPLEMENTARY PAYMENTS part of this policy.
                                                          21                                           *    *    *
                                                          22       39.         The Supplementary Payments provision under Section I - Coverages of
                                                          23 the 2014 Arch Policy, as issued, mistakenly provides, in part:

                                                          24             SUPPLEMENTARY PAYMENTS
                                                          25             1. We will pay “claim expenses” which are incurred after the insured
                                                          26                has exhausted the insured’s “Self-Insured Retention”, but only if
                                                          27                we have received written notice of these “claim expenses” before
                                                          28                they were incurred. Where we control the defense, we are
                                                               5263362                                      12                                      Case No.
                                                                                     COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                           Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 13 of 20 Page ID #:13




                                                           1                responsible for all “claim expenses” in excess of the “Self-Insured
                                                           2                Retention”. . .
                                                           3             These payments will not reduce the limits of insurance.
                                                           4                                             *    *    *
                                                           5       40.            Under Section III- Limits of Insurance, the 2014 Arch Policy, as issued,
                                                           6 mistakenly provides, in part:

                                                           7             SECTION III - LIMITS OF INSURANCE
                                                           8             This policy shall pay those sums in excess of the “Self-Insured
                                                           9             Retention”. The “Self-Insured Retention” shall be borne by you and
                                                          10             shall not be insured. . . .
                                                          11             2. The General Aggregate Limit is the most we will pay for the sum
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12                of:
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13                a. Damages for “bodily injury” or “property damage”, except such
                                                          14                      damages included in the “products-completed operations
                                                          15                      hazard”; and
                                                          16                b. Damages for “personal and advertising injury”.
                                                          17             3. The Products-Completed Aggregate Limit is the most we will pay
                                                          18                for damages because of “bodily injury” and “property damage”
                                                          19                included in the “products-completed operations hazard”.
                                                          20             4. Subject to Paragraph 2. above, the Personal and Advertising Injury
                                                          21                Limit is the most we will pay for the sum of all damages because
                                                          22                of all “personal and advertising injury” sustained by any one
                                                          23                person or organization.
                                                          24             5. Subject to Paragraphs 2. or 3. above, whichever applies, the Each
                                                          25                Occurrence Limit is the most we will pay for the sum of all
                                                          26                damages because of all “bodily injury” and “property damage”
                                                          27                arising out of any one “occurrence”.
                                                          28

                                                               5263362                                        13                                   Case No.
                                                                                       COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                           Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 14 of 20 Page ID #:14




                                                           1             6. Subject to Paragraph 5. above, the Damage To Premises Rented To
                                                           2                You Limit is the most we will pay for damages because of
                                                           3                “property damage” to any one premises, while rented to you, or in
                                                           4                the case of damage by fire, while rented to you or temporarily
                                                           5                occupied by you with permission of the owner.
                                                           6                                               *   *    *
                                                           7       41.            The 2014 Arch Policy, as issued, defines “claim expenses” as:
                                                           8             4. “Claim expenses” means expenses incurred in the investigation,
                                                           9                defense, or settlement of a claim or “suit” including but not limited
                                                          10                to:
                                                          11                a. Reasonable attorneys’ fees for claims or “suits” (reasonable
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12                      attorneys’ fees mean rates which are actually paid by us to
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13                      attorneys retained in the ordinary course of business in the
                                                          14                      defense of similar actions in the community where the claim is
                                                          15                      being defended).
                                                          16                b. Other costs and other items of expense, including but not
                                                          17                      limited to:
                                                          18                      (1) Costs for expert and other witnesses during investigation of
                                                          19                         claims or “suits” at trials or hearings, stenographic costs and
                                                          20                         copies of documents and transcripts; and
                                                          21                      (2) Expert or consultant fees and expenses relating to the
                                                          22                         defense of any claims or “suit”.
                                                          23                c. Up to $250 for cost of bail bonds required because of an
                                                          24                      accident or traffic law violations arising out of the use of any
                                                          25                      vehicle to which this insurance applies, but we do not have to
                                                          26                      furnish these bonds.
                                                          27

                                                          28

                                                               5263362                                         14                                      Case No.
                                                                                        COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                            Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 15 of 20 Page ID #:15




                                                           1                  d. The cost of appeal bonds and bonds to release attachments
                                                           2                     within the applicable limit of insurance, but we do not have to
                                                           3                     furnish the bonds or provide security for such bonds.
                                                           4                  e. All court costs taxed against the insured in the “suit”. However,
                                                           5                     these payments do not include attorney’s fees or attorney’s
                                                           6                     expenses taxed against the insured.
                                                           7                                             *   *     *
                                                           8       42.           The 2014 Arch Policy, as issued, defines “Self-Insured Retention” as:
                                                           9             “Self-Insured Retention” means the amount shown in Item 4. of the
                                                          10             Declarations. A separate “Self-Insured Retention” applies to each and
                                                          11             every “occurrence” and offense to which this insurance applies.
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12             Subject to paragraph d. (2) under SECTION I – COVERAGES, 1.
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13             Insuring Agreement, “claim expenses” are included within the “Self-
                                                          14             Insured Retention”. The “Self-Insured Retention” shall be borne by
                                                          15             you and shall not be insured.
                                                          16                                             *   *     *
                                                          17             E.      The Underlying Actions
                                                          18       43.           Arch is informed and believes and thereon alleges that beginning in or
                                                          19 about January 2016, several claimants filed multiple lawsuits against HRU, HRC,

                                                          20 SCRRA, and others stemming from personal injuries and wrongful death allegedly

                                                          21 suffered as the result of a February 24, 2015 collision in or near Oxnard, California,

                                                          22 within this District, between a commuter train operated by SCRRA (containing

                                                          23 railcars built by HRU) and a pickup truck that was stuck on the railroad tracks. The

                                                          24 several lawsuits have been coordinated for pre-trial activities, including discovery

                                                          25 and law and motion, in the matter Metrolink Train Accident Cases, Superior Court

                                                          26 of California, County of Los Angeles, Case No. JCCP4889 (hereinafter “the

                                                          27 underlying actions”).

                                                          28

                                                               5263362                                        15                                     Case No.
                                                                                       COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                            Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 16 of 20 Page ID #:16




                                                           1       44.     On or about September 11, 2015, HRU and HRC gave notice to Arch
                                                           2 of a potential claim arising from the February 24, 2015 derailment. Following the

                                                           3 filing of the first of the underlying actions, on or about February 29, 2016, HRU

                                                           4 tendered defense of the underlying actions to Arch.

                                                           5       45.     By letter dated June 13, 2016, Arch agreed to defend HRU and HRC in
                                                           6 connection with the underlying actions pursuant to a reservation of rights following

                                                           7 exhaustion of the self-insured retention . Arch reserved various rights and coverage

                                                           8 defenses under the 2014 Arch Policy in its reservation of rights letter and does not

                                                           9 intend to waive those rights by the filing of this action, including the right to

                                                          10 withdraw from the defense and recoup defense expenses, in excess of the limits of

                                                          11 the 2014 Arch Policy, paid by Arch to defend the underlying actions.
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12       46.     On or about March 20, 2016, SCRRA tendered defense of the
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13 underlying actions to HRU and then subsequently to Arch.

                                                          14       47.     By letter dated June 10, 2016, Arch agreed to defend SCRRA in
                                                          15 connection with the underlying actions pursuant to a reservation of rights following

                                                          16 exhaustion of the self-insured retention. Arch reserved various rights and coverage

                                                          17 defenses under the 2014 Arch Policy in its reservation of rights letter and does not

                                                          18 intend to waive those rights by the filing of this action, including the right to
                                                          19 withdraw from the defense and recoup defense expenses, in excess of the limits of

                                                          20 the 2014 Arch Policy, paid by Arch to defend the underlying actions.

                                                          21       48.     To date, Arch has incurred “claim expenses” in excess of the limits of
                                                          22 the 2014 Policy in defending HRU, HRC, and SCRRA in the underlying action,

                                                          23 primarily payments to law firms practicing law in this District.

                                                          24       49.     On or after February 4, 2020, Arch first became aware of the mistake
                                                          25 made during the issuance of the 2014 Arch Policy that the 2014 Arch Policy, as

                                                          26 issued, did not include “claim expenses” within the limits of insurance.

                                                          27       50.     The mistake was brought to Arch’s attention by its reinsurer, Hyundai
                                                          28 Marine and Fire Insurance, an affiliate of HRU and HRC.

                                                               5263362                                   16                                      Case No.
                                                                                 COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                            Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 17 of 20 Page ID #:17




                                                           1       51.     The contemporaneous documents reveal that both HRU and Arch
                                                           2 intended for Arch to issue a commercial general liability policy with limits eroded

                                                           3 by “claim expenses” and indemnity paid. The submission made on behalf of HRU,

                                                           4 the renewal quotes, and the binder make clear that the 2014 Arch Policy was

                                                           5 intended to include “claim expenses” within the limits of insurance and self-insured

                                                           6 retention. HRU asked for and intended to purchase a commercial general liability

                                                           7 policy from Arch with eroding limits.

                                                           8       52.     Despite the intentions of both HRU and Arch, at the time the 2014
                                                           9 Arch Policy was bound and issued, a mistake was made by not including “claim

                                                          10 expenses” within the self-insured retention and the limits of insurance.

                                                          11                             FIRST CAUSE OF ACTION
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12                                   [REFORMATION]
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13       53.     Arch incorporates by reference all preceding paragraphs of this
                                                          14 complaint as if fully set forth herein.

                                                          15       54.     HRU and Arch intended for Arch to issue a commercial general
                                                          16 liability insurance policy that included “claim expenses” within the self-insured

                                                          17 retention and the limits of insurance.

                                                          18       55.     Despite the intentions of both HRU and Arch, at the time the 2014
                                                          19 Arch Policy was bound and issued, a mistake was made by not including “claim

                                                          20 expenses” within the self-insured retention and the limits of insurance.

                                                          21       56.     The mistake of not including “claim expenses” within the self-insured
                                                          22 retention and the limits of insurance of the 2014 Policy, as issued, greatly increased

                                                          23 Arch’s exposure for which neither Arch nor HRU bargained.

                                                          24       57.     The 2014 Arch Policy, as issued, does not reflect the mutual intent of
                                                          25 HRU and Arch and does not correctly memorialize the antecedent agreement

                                                          26 reached between HRU and Arch as to the scope of insurance Arch would provide to

                                                          27 HRU.

                                                          28

                                                               5263362                                  17                                   Case No.
                                                                                 COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                            Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 18 of 20 Page ID #:18




                                                           1       58.      Arch did not discover the inadvertent error that resulted in the omission
                                                           2 of “claim expenses” from the self-insured retention and the limits of insurance until

                                                           3 on or after February 4, 2020.

                                                           4       59.      Arch requests that the court reform the 2014 Arch Policy effective as of
                                                           5 the inception date of the 2014 Arch Policy to accurately reflect the parties' mutual

                                                           6 intent that “claim expenses” be included within the self-insured retention and the

                                                           7 limits of insurance. Arch seeks to reform the 2014 Arch Policy in accordance with

                                                           8 the antecedent agreement between Arch and HRU that “claim expenses” be included

                                                           9 within the limits of the 2014 Arch Policy.

                                                          10                            SECOND CAUSE OF ACTION
                                                          11                                 [REIMBURSEMENT]
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12       60.      Arch incorporates by reference all preceding paragraphs of this
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13 complaint as if fully set forth herein.

                                                          14       61.      Arch has provided a defense to HRU, HRC, and SCRRA with respect
                                                          15 to the underlying action under the 2014 Arch Policy and, in so doing, has paid

                                                          16 “claim expenses” in excess of the limits of the 2014 Policy and may pay additional

                                                          17 “claim expenses” in the future.

                                                          18       62.      For the reasons outlined above, the 2014 Arch Policy should contain
                                                          19 eroding limits where “claim expenses” reduce the limits of insurance, and Arch has

                                                          20 paid “claim expenses” in excess of the limits of insurance of the reformed 2014

                                                          21 Arch Policy.

                                                          22       63.      In light of the fact that HRU’s, HRC’s, and SCRRA’s “claim expenses”
                                                          23 with respect to the underlying actions paid by Arch – including “claim expenses” to

                                                          24 be paid after the date of this complaint – are in excess of the limits of insurance of

                                                          25 the reformed 2014 Arch Policy, and therefore not the responsibility of Arch, Arch is

                                                          26 entitled to a full and complete repayment and reimbursement of the “claim

                                                          27 expenses” it has paid or will pay for HRU’s, HRC’s, and SCRRA’s defense in

                                                          28 excess of the limits of insurance.

                                                               5263362                                   18                                    Case No.
                                                                                 COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                           Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 19 of 20 Page ID #:19




                                                           1                                  PRAYER FOR RELIEF
                                                           2             WHEREFORE, plaintiff Arch Specialty Insurance Company prays for
                                                           3 judgment as follows:

                                                           4         1.       On the First Cause of Action, that the Court reform Arch policy No.
                                                           5 GPP0057116-00 as of June 13, 2014 to reflect the mutual intent of the parties at the

                                                           6 time the contract was formed by making “claim expenses” within the limits of the

                                                           7 2014 Arch Policy;

                                                           8         2.       On the Second Cause of Action, that HRU, HRU, and SCRRA
                                                           9 reimburse Arch in the full amount expended or to be expended by Arch on behalf of

                                                          10 HRU, HRC, and SCRRA as “claim expenses” in the defense of the underlying

                                                          11 action above the limits of insurance under reformed Arch policy No. GPP0057116-
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12 00; and
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13         3.       For such other and further relief as the Court deems just and proper.
                                                          14

                                                          15 Dated: November 23, 2020                CLYDE & CO US LLP
                                                          16

                                                          17                                         By: /s/ Bruce D. Celebrezze
                                                          18                                             Bruce D. Celebrezze
                                                                                                         Brian D. Harrison
                                                          19                                             Jason J. Chorley
                                                          20                                             Attorneys for Plaintiff
                                                                                                         ARCH SPECIALTY INSURANCE
                                                          21                                             COMPANY
                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                               5263362                                    19                                    Case No.
                                                                                   COMPLAINT FOR REFORMATION AND REIMBURSEMENT
                                                           Case 2:20-cv-10662 Document 1 Filed 11/23/20 Page 20 of 20 Page ID #:20




                                                           1                                DEMAND FOR JURY TRIAL
                                                           2             Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Arch Specialty
                                                           3 Insurance Company hereby makes a demand for a trial by jury of all claims.

                                                           4

                                                           5 Dated: November 23, 2020                 CLYDE & CO US LLP
                                                           6

                                                           7                                          By: /s/ Bruce D. Celebrezze
                                                           8                                              Bruce D. Celebrezze
                                                                                                          Brian D. Harrison
                                                           9                                              Jason J. Chorley
                                                          10                                              Attorneys for Plaintiff
                                                                                                          ARCH SPECIALTY INSURANCE
                                                          11                                              COMPANY
                    Four Embarcadero Center, Suite 1350
                      San Francisco, California 94111




                                                          12
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18
                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                               5263362                                     20                                   Case No.
                                                                                    COMPLAINT FOR REFORMATION AND REIMBURSEMENT
